Citation Nr: 0409859	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  01-07 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Indianapolis, Indiana


THE ISSUE

Entitlement to treatment with dentures supplied by VA.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The agency of original jurisdiction (AOJ) indicates that the 
appellant had active service from October 8, 1975, to November 12, 
1975.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 decision by the Medical 
Administration Services (MAS) of the Richard Roudebush VAMC in 
Indianapolis, Indiana.  The appellant's case was remanded for 
additional development in July 2003.  It is again before the Board 
for appellate review.


REMAND

The appellant was originally treated at the VAMC in Indianapolis, 
Indiana, for residuals of injuries to his face and mouth in August 
2000.  The appellant had also developed a left facial abscess at 
that time.  A discharge summary from that hospitalization noted 
that the appellant's mouth was considered a likely source of the 
abscess.  A dental consultation noted severe periodontal disease 
and recommended full tooth extraction with reconstructive work to 
be done within about a week's time.  The appellant later had his 
remaining teeth extracted, on an outpatient basis, at a VA 
facility in September 2000.  VA refused to provide him with 
dentures following the extraction of his teeth.  The appellant was 
deemed to be ineligible for the additional outpatient dental 
treatment.

The appellant's case was previously before the Board in July 2003.  
At that time the Board issued a remand that required several 
actions to be completed.  The Board notes that, with the exception 
of a letter informing the appellant of the Veterans Claims 
Assistance Act of 2000 (VCAA), the directed items were not 
accomplished.

The appellant's military service has not been verified.  There is 
no indication that any attempt was made to verify the appellant's 
military service.  The Board noted that there was evidence that a 
disability compensation claim was pending in 2002 and that a 
claims file would likely exist for the appellant.  The claims file 
was to be obtained and associated with the MAS file.  That was not 
done.  

The issue of the appellant's representation was also to be 
clarified.  There is no documentation in the MAS file to indicate 
if the appellant has an authorized representative.  The American 
Legion has been treated by the AOJ as the appellant's 
representative; however, there is no documentation to show that 
that organization is authorized to act as such.  This must be 
clarified on remand.

Another item addressed in the July 2003 remand was the appellant's 
desire for a Board hearing.  The appellant had indicated his 
desire for such a hearing at the time he submitted his substantive 
appeal in September 2001. 

The Board notes that, after return of the case from the July 2003 
remand, there is a statement in the MAS file from an American 
Legion representative addressing the issue of the hearing.  The 
statement is dated in April 2003 but was not in the MAS file when 
it was previously before the Board as the case was certified on 
appeal in March 2003.  The statement indicates that the appellant 
no longer desired to have a Board hearing.  Unfortunately, since 
there is no confirmation that The American Legion was the 
appellant's duly appointed representative, this statement cannot 
be accepted as a withdrawal of the hearing request at this time.  
38 C.F.R. § 20.704(e) (2003).

The Board further notes that the MAS wrote to the appellant in 
November 2003.  The appellant was requested to indicate whether he 
still desired to have a Board hearing.  There is no indication of 
a reply in the MAS file.  Thus, this issue still requires 
clarification.

Finally, there is no medical opinion of record to address the 
issue of whether the provision of dentures would be considered as 
medically necessary under a Class VI category of eligibility.  See 
38 C.F.R. § 17.161(j) (2003).  Further, there is no medical 
opinion of record to indicate whether post-hospital dental 
treatment is reasonably necessary to complete treatment of a 
nonservice-connected dental condition that began while the 
appellant was receiving care at the VAMC.  See 38 C.F.R. § 17.163 
(2003).

The original September 2000 decision that denied entitlement to 
dental treatment only noted that the appellant did not meet the 
eligibility criteria.  There was no explanation of any criteria, 
including that under 38 C.F.R. §§ 17.161(j), 17.163.  A medical 
record entry, dated in June 2001, contains a notation from an 
eligibility clerk that the appellant did not meet the necessary 
criteria. 

There is a reconsideration record, dated in August 2002, that 
contains a check mark in a "denied" block and nothing more.  No 
explanation or reason is given for why the appellant should not 
receive treatment in the form of dentures.  The August 2002 
supplemental statement of the case cited to an opinion by a VA 
dentist in support of the continued denial of the appellant's 
claim.  However, there is no such opinion of record.  If such a 
written opinion exists, it should be obtained and associated with 
the claims file.  If not, an opinion should be obtained to address 
the issue of why the appellant is not eligible for dentures as 
part of the originally authorized dental treatment.

Therefore, in light of the foregoing and to ensure full compliance 
with due process requirements, this matter is remanded for the 
following:

1.  The AOJ should associate any pertinent claims files (or copies 
thereof) with the MAS folder, including copies of any claims file 
that is located at the Indianapolis Regional Office (RO).  The VA 
dentist's opinion referenced in the August 2002 supplemental 
statement of the case should be obtained and incorporated in the 
MAS file.

2.  If the claims file does not contain evidence of an appointment 
of a representative, or if there is no claims file available, the 
MAS should contact the appellant to obtain a properly executed 
Power of Attorney in favor of the appellant's representative, if 
any, and associate that with the MAS file.

3.  The MAS should verify the appellant's service, either with 
information from the claims file, or by contacting the National 
Personnel Records Center (NPRC).

4.  The MAS should obtain a medical opinion to address whether the 
provision of dentures is proper under the provisions of either 38 
C.F.R. § 17.161(j), or § 17.163.  The opinion should give a 
complete rationale for all conclusions reached.

5.  The AOJ should contact the appellant, or his designated 
representative if one is properly documented, and ascertain if the 
appellant still desires to have a Board hearing.

If the appellant still desires such a hearing, the AOJ should make 
arrangements to have the appellant scheduled for a hearing before 
a member of the Board at the RO.  The claims file and MAS file 
should be made available to the appellant and his representative, 
if any, so that they may prepare for the hearing.  They should be 
notified of the date and time of the hearing.  If the appellant 
does not appear for the scheduled hearing, his representative, if 
any, should be afforded the opportunity to file a VA Form 646, 
Statement of Accredited Representative in Appealed Case, before 
the case is returned to the Board.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the appellant until he is notified by the MAS.  The 
appellant has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).

